DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 Claim(s) 2-7, 9,10,12-23,26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ziegler et al. (US 2007/0016328).
Ziegler et al. disclose a surface treatment robot comprising a drive system configured to maneuver the surface treatment robot over a cleaning surface, the drive system comprising right 904 and left 902 driven wheels; and a scrubbing brush 604 that is attached to a lower portion of the surface treatment robot [0174], positioned in front of the right 904 and left 902 driven wheels (brush positioned in zone A and or zone B, Claim 2
The scrubbing bush 604 is attached to a baseplate 200 of the surface treatment robot [0174]. Claim 3
A scrubbing brush extends substantially along a front portion of the baseplate 200 [0151]. Claim 4
At least some of the bristle clusters 616 are spaced apart from one another (shown in fig.11). Claim 5
At least a portion of the scrubbing brush 604 is located directly in front of the right driven wheel or the left driven wheel along a travel path of the driven wheel (cleaning zone B shown in fig.2). Claim 6
In which the scrubbing brush 604 extends from a first location of the lower portion 200 of the surface treatment robot directly in front of the right driven wheel 904 to a second location directly in front of the left driven wheel 902 shown in fig.2. Claim 7
The bristles provide multiple points of contact between the scrubbing brush 604 and the cleaning surface to enable the surface treatment robot to traverse smoothly over perturbations in the cleaning surface (shown in fig.11). Claim 9
Claim 10
The bristle clusters 616 are substantially even spaced along the scrubbing brush 604 (shown in fig.11). Claim 12
The scrubbing brush 604 comprises nylon bristles [0180]. Claim 13
The scrubbing brush 604 comprises bristles having an average bristle diameter of 0/15mm which is in the range of about 0.05 mm to 0.2 mm [0180]. Claim 14
The length of the bristles range from 16-44 mm and have an interference dimension of .75 mm [0180]. Claims 15,16
The reference also discloses the robot includes a supply volume (S) configured to hold a cleaning liquid; and an applicator 700 (see para.0156) in fluid communication with the supply volume (S), the applicator 700 configured to dispense the cleaning liquid onto a portion of the cleaning surface forward of the scrubbing brush 604 [0158]. Claim 17
Further the reference discloses a supply volume (S) configured to hold a cleaning liquid, in which the robot is configured to introduce the cleaning liquid through the bristles 612/614 such that the bristles 612/614 substantially wick the cleaning liquid toward the cleaning surface. The reference is silent as to bristles 612/614 being in clusters. However, brushes are generally bristles formed in adjacent clusters with the tips of the clusters in contact with each other and considered to be inherent to the brush 612/614. Claim 18
The reference disclose a method of operating a surface treatment robot, the method comprising: maneuvering, using a drive system comprising right and left driven Claim 19
Also the reference discloses a portion of the scrubbing brush 604 is positioned directly in front of the right driven wheel 904 or the left driven wheel 902, and the method comprises using the scrubbing brush 604 to scrub the cleaning surface directly in front of the driven wheel 902,904 (see fig.2). Claim 20
The robotic cleaner comprises holding, using a supply volume (S), a cleaning liquid; and dispensing, using an applicator 700 in fluid communication with the supply volume (S), the cleaning liquid onto a portion of the cleaning surface forward of the scrubbing brush 604. Claim 21
A surface treatment robot comprising: a drive system configured to maneuver the surface treatment robot over a cleaning surface, the drive system comprising right 904 and left 902 driven wheels; a supply volume (S) configured to hold a cleaning liquid; an applicator 700 in fluid communication with the supply volume (S), the applicator 700/612 configured to dispense the cleaning liquid onto a portion of the cleaning surface; and a first scrubbing brush 604 attached to a baseplate, positioned rearward of the applicator Claim 22
In which the first scrubbing brush is positioned in front of the right and left driven wheels (zone A or B; see fig.2). Claim 23
The reference also discloses a squeegee 630 and a vacuum system 1014 positioned rearward of the first scrubbing brush 604 to pick up the cleaning fluid from the cleaning surface {0181-0200]. Claim 26 

Allowable Subject Matter
Claims 8,11,24,25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The remaining cited references are generally related to the claimed invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A REDDING whose telephone number is (571)272-1276. The examiner can normally be reached M-F 6:00-2:00 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/David Redding/           Primary Examiner, Art Unit 3723